DETAILED ACTION
This action is responsive to application filed on October 20th, 2021. 
Claims 1~15 are examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/21 and 10/20/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains (MPEP 608.01(b)).
The abstract of the disclosure is objected to because the current abstract merely repeats the claim language and does not enable the reader thereof to determine the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 11 reciting, “when it is identified…”, is ambiguous as to what it is being referred to in the claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 15 does not fall within at least one of the four categories of patent eligible subject matter because “a computer-readable medium” would not cause the claims to be statutory since variations of the term "storage" are not necessarily considered to limit a media claim to non-transitory embodiments because many disclosures conflate storage media and signals. For example, the disclosure of U.S. Patent 6,286,104 explicitly defines storage medium to include a carrier wave (see C3: 49~53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 6~8, 10, and 13~15 are rejected under 35 U.S.C. 103 as being unpatentable over Poort et al. hereinafter Poort (WO-2019241171) in view of Palermo et al. hereinafter Palermo (U.S 2020/0125389).
Regarding Claim 1,
Poort taught a method, performed by a server, of executing a software package in a wireless communication system, the method comprising: 
obtaining package usage information for each of a plurality of software packages with respect to user equipment's (UEs) accessing a plurality of base stations (BSs) connected to the server [¶95, monitor the usage of software resources]; 
determining a first hardware component (HC) set, including a plurality of HCs, for processing tasks operating in a first software package from among the plurality of software packages, based on the package usage information including a use for each of the plurality of HCs included in the first HC set and a respective usage amount for the plurality of HCs [¶38, platform tracks (in one embodiment) the utilization of individual hardware resources (e.g., CPU cores, memory, storage, network bandwidth, etc) for the purpose of monitoring usage of each resource associated with a user's workflow; ¶40, monitoring an HPC user's usage of individual software packages or components thereof; ¶41, monitored usage information is employed as a basis for optimizing an HPC user's goals; ¶95, monitor the usage of both hardware and software resources].
Poort did not specifically teach generating a second software package that is allocated to the first HC set; migrating the tasks operating in the first software package to the second software package; and deleting the first software package.
Palermo taught generating a second software package that is allocated to the first HC set; migrating the tasks operating in the first software package to the second software package; and deleting the first software package [¶42; ¶218, while a different application 1504 is moved from using the lower frequency cores to using the higher frequency cores based on a higher subscriber load and/or detection of burst mode processing. In this regard, the use of the low priority cores and the high priority cores can be dynamically adjusted (e.g., execution of the instantiated NFV instance for the app can be moved from high to low or vice versa) based on, e.g., utilization of a network service associated with the NFV as indicated by telemetry parameters such as network traffic associated with the NFV, number of subscribers associated with the network service provided by the NFV, a number of processor cores used for executing the NFV, processor core requirements for the NFV, and so forth].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Palermo’s teaching of generating a second software package that is allocated to the first HC set; migrating the tasks operating in the first software package to the second software package; and deleting the first software package with the teachings of Poort, because the combination would allow group of CPU cores to run at a higher deterministic frequency without major power increases, allowing for extra capacity to support bursts of mobile subscribers' services using the same Edge, MEC Server [Palermo: ¶6].
Regarding Claim 3,
The combination of Poort in view of Palermo taught wherein the first HC set is determined by comparing preset threshold values with each of an amount of traffic and a mobile edge computing (MEC) service usage amount occurring at the UEs at a particular time [Palermo: ¶74, the use of the cores can be dynamically adjusted, e.g., based on the utilization of a network service associated with the NFV, network traffic associated with the NFV; ¶207, the edge server CPU 1402 is configured to move processing of network traffic, VNFs (e.g., NFV instances), MEC apps, services, or other virtualized functions (e.g., a virtualized router or vRT function, a virtualized firewall or vFW function, and so forth) from the low priority processor core set to the high-priority processor core set based on one or more threshold values in connection with network telemetry parameters].
Regarding Claim 6,
The combination of Poort in view of Palermo taught wherein each of the plurality of software packages comprises at least one of a virtualized RAN (vRAN) package, an MEC package [Palermo: ¶59, MEC apps 116], or a user plane function (UPF) package. 
Regarding Claim 7,
Poort taught wherein each of the plurality of HCs comprises at least one of a central processing unit (CPU), a graphics processing unit (GPU), a field programmable gate array (FPGA), or a network interface controller (NIC) [¶38, CPU cores]. The rationale to combine as discussed in claim 1, applies here as well.
Regarding Claims 8, 10, and 13~15, the claims are similar in scope to claims 1, 3, 6, and 7 and therefore, rejected under the same rationale.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Poort and Palermo in view of He et al. hereinafter He (U.S 2020/0275313).
Regarding Claims 4 and 11,
The combination of Poort and Palermo in view of taught wherein, when it is identified that at least one of an amount of traffic or an MEC service usage amount is predicted to occur by the UEs at a particular time exceeds a threshold value, the allocating of the first HC set to the second software package is performed before the particular time [¶22, when the usage of resources at the local MEC cluster 135 reaches a pre-defined threshold, indicating a potential impact to the end user experiences, SRS 140 will try to offload low priority workloads/traffic to the other lightly-loaded MEC clusters 135 for services; ¶68, SRS 140 (e.g., local MEC Resource usage monitor 310 and/or local MEC resource usage forecaster 330) may monitor current MEC resource use and predict future MEC resource use, such as CPU/GPU usage, RAM usage, storage usage, bandwidth usage, or other resources of MEC cluster 135]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, He’s teaching of when it is identified that at least one of an amount of traffic or an MEC service usage amount is predicted to occur by the UEs at a particular time exceeds a threshold value, the allocating of the first HC set to the second software package is performed before the particular time with the teachings of Poort and Palermo, because the combination would provide distributed intelligence in resource scheduling, so that computing resources across all available MEC areas can be used efficiently [He: ¶13].
Allowable Subject Matter
Claims 2, 5, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571) 270-3229. The examiner can normally be reached M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2443